Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review two determinations of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
While packing petitioner’s property, a correction officer discovered that petitioner’s state-issued razor was missing. As a result, he was charged in a misbehavior report with losing state property. Petitioner was found guilty of the charge following a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.*
We confirm. The underlying misbehavior report provides substantial evidence supporting the determination of guilt (see Matter of Porter v McGinnis, 307 AD2d 500 [2003], lv denied 100 NY2d 516 [2003]; Matter of Lebron v Goord, 288 AD2d 583, 584 [2001], lv denied 97 NY2d 608 [2002]; Matter of Duerr v Senkowski, 272 AD2d 697 [2000]). Petitioner’s claim that the hearing officer failed to make a proper inquiry of an inmate who refused to testify is not preserved for our review given his failure to make any objection at the disciplinary hearing (see Matter of Blackwell v Goord, 5 AD3d 883, 885 [2004], lv denied 2 NY3d 708 [2004]).
Cardona, P.J., Crew III, Carpinello, Rose and Lahtinen, JJ, *932concur. Adjudged that the determinations are confirmed, without costs, and petition dismissed.

 In his petition, petitioner also challenged a prior prison disciplinary determination finding him guilty of disobeying a direct order and interfering with an employee. Petitioner failed to brief these issues, however, and, hence, we deem any challenge in this regard to be abandoned (see Matter of Davis v Selsky, 270 AD2d 548, 548 n [2000]).